Citation Nr: 0304456	
Decision Date: 03/12/03    Archive Date: 03/24/03

DOCKET NO.  01-05 475	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to special monthly pension based on the need for 
regular aid and attendance or housebound status.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Trueba-Sessing, Counsel





INTRODUCTION

The veteran had active duty from March 1953 to February 1955.

The case comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2000 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in San Juan, 
the Commonwealth of Puerto Rico.


FINDINGS OF FACT

1.  The VA has fulfilled its duty to assist the appellant by 
obtaining and fully developing all relevant evidence 
necessary for the equitable disposition of the issues 
addressed in this decision.

2.  The veteran's nonservice-connected disabilities consist 
of residuals of end stage renal disease status post kidney 
transplant, rated as 30 percent disabling; hypertension, 
rated as 10 percent disabling; dysthymic disorder, rated as 
10 percent disabling; peripheral vascular disease status post 
abdominal aortic aneurysm and left iliac aneurysm repair, 
left lower extremity, rated as 60 percent disabling; 
peripheral vascular disease, right lower extremity, rated as 
60 percent disabling; and, degenerative joint disease 
arthritis, rated as 20 percent disabling.

3.  The veteran is not blind or so nearly blind as to have 
corrected visual acuity of 5/200 or less, in both eyes, or 
concentric contraction of the visual field to 5 degrees or 
less; and is not a patient in a nursing home because of 
mental or physical incapacity.

4.  The veteran is generally able to care for his daily 
personal needs without assistance from others and is able to 
protect himself from the hazards of daily living.

5.  The veteran suffers from severe bilateral lower extremity 
peripheral vascular disease and insufficiency, and severe 
osteoarthritis with low back pain and radiculopathy which are 
not temporary, and he is substantially confined to his home 
by reason of these disabilities.


CONCLUSIONS OF LAW

1.  The criteria for an award of special monthly pension 
based on the need for regular aid and attendance of another 
person have not been met.  38 U.S.C.A. §§ 1502, 5100, 5103, 
5103A, 5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.351, 
3.352 (2002).

2.  The criteria for an award of special monthly pension 
based on housebound status have been met.  38 U.S.C.A. 
§§ 1502, 5100, 5103, 5103A, 5107 (West 1991 & Supp. 2002); 
38 C.F.R. §§ 3.351(d) (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board is satisfied that all 
assistance to the appellant by VA has been provided, as 
required by law regarding the issues addressed in this 
appeal.  On November 9, 2000, the President signed the 
"Veterans Claims Assistance Act of 2000" (VCAA), 38 
U.S.C.A. § 5103A (West Supp. 2002); 66 Fed. Reg. 45,630-
45,632 (Aug. 29, 2001) (codified as amended at 38 C.F.R. 
§ 3.159), which modified the circumstances under which VA's 
duty to assist claimants applies, and how that duty is to be 
discharged.  The law affects a case such as this because the 
claim was pending on the date of enactment of the new law.  
This law eliminates the concept of a well-grounded claim, 
redefines the obligations of VA with respect to the duty to 
assist, and supersedes the decision of the United States 
Court of Appeals for Veterans Claims (Court) in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, 14 Vet. App. 174 (2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  The new law also includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits. 

In August 2001, VA issued regulations to implement the VCAA.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. § 3.102, 3.156(a), 3.159 and 3.326(a)).  The 
amendments were effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(a) which is effective August 
29, 2001.  Except for the amendment to 38 C.F.R. § 3.156(a), 
the second sentence of 38 C.F.R. § 3.159(c), and 
3.159(c)(4)(iii), VA stated that the provisions of this rule 
merely implement the VCAA and do not provide any rights other 
than those provided in the VCAA.  66 Fed. Reg. 45,620, 45,629 
(August. 29, 2001).  Accordingly, in general where the record 
demonstrates that the statutory mandates have not been 
satisfied, the regulatory provisions likewise are not 
satisfied.

First, VA has a duty to notify the claimant and the 
representative, if any, of any information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. § 
5103A (West Supp. 2002); 66 Fed. Reg. 45,630-45,632 (Aug. 29, 
2001) (codified as amended at 38 C.F.R. § 3.159(b)); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
appellant has been informed of the evidence needed to prove 
the claim on appeal via a July 2000 rating decision, an April 
2001 RO letter, the April 2001 statement of the case, a 
December 2001 supplemental statement of the case, and 
November 2002 Board correspondence.  Specifically, the 
appellant has been informed of the need to provide evidence 
that he is in need for aid and attendance of another person 
by showing that he currently is blind or nearly blind, a 
patient in a nursing home because of mental or physical 
incapacity, unable to care for his daily personal needs 
without assistance from others, or unable to protect himself 
from the hazards of daily living.  He has also been informed 
of the need to provide evidence that he has a single 
permanent disability rated as 100 percent disabling and (1) 
has additional disability or disabilities independently 
ratable at 60 percent or more, separate and distinct from the 
permanent disability rated as 100 percent and involving 
different anatomical segments or bodily systems; or (2) is 
permanently housebound by reason of disability or 
disabilities.  Additionally, via the April 2001 statement of 
the case and November 2002 Board correspondence, the 
appellant was given specific information with respect to the 
VCAA and the changes in the law pursuant to the VCAA.  The 
notification requirement has therefore been satisfied.

Secondly, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A (West Supp. 2002); 66 Fed. Reg. 45,630-45,632 (Aug. 
29, 2001) (codified as amended at 38 C.F.R. § 3.159(c)).  In 
this case, in the April 2001 statement of the case, the 
veteran was notified of VA's duty to assist him in obtaining 
the evidence necessary to substantiate his claim.  At 
present, the Board finds that the record includes all 
identified relevant medical records which were available.  
Additionally, the veteran was given the benefit of various 
VA examinations during 2001.  Lastly, he was given the 
opportunity to present testimony at an appeals hearing, but 
he failed to take advantage of such opportunity.  Thus, the 
duty to assist requirement has been satisfied as well.

In this case, in a July 2000 rating decision, the veteran was 
awarded nonservice-connected pension benefits.  His 
nonservice-connected disabilities currently include the 
residuals of end stage renal disease status post kidney 
transplant, rated as 30 percent disabling; hypertension, 
rated as 10 percent disabling; dysthymic disorder, rated as 
10 percent disabling; peripheral vascular disease status post 
abdominal aortic aneurysm and left iliac aneurysm repair, 
left lower extremity, rated as 60 percent disabling; 
peripheral vascular disease, right lower extremity, rated as 
60 percent disabling; and, degenerative joint disease 
arthritis, rated as 20 percent disabling.

With respect to the applicable law, increased pension is 
payable to a claimant who has a need for regular aid and 
attendance.  See 38 C.F.R. § 3.351 (2002).  Generally, need 
for regular aid and attendance means helplessness or being so 
helpless as to require the regular aid and attendance of 
another person.  The claimant will be considered to be in 
need of regular aid and attendance if he or she (1) is blind 
or so nearly blind as to have corrected visual acuity of 
5/200 or less, in both eyes, or concentric contraction of the 
visual field to 5 degrees or less; or (2) is a patient in a 
nursing home because of mental or physical incapacity; or (3) 
establishes a factual need for aid and attendance under the 
criteria set forth in 38 C.F.R. § 3.352(a).  See 38 U.S.C.A. 
§ 1502(b) (West 1991); 38 C.F.R. § 3.351(b), (c) (2002). 

Section 3.352(a) prescribes that determinations as to the 
need for aid and attendance must be based on actual 
requirements of personal assistance from others.  In making 
such determinations, consideration is given to such 
conditions as the following: inability of the claimant to 
dress or undress himself/herself or to keep himself/herself 
ordinarily clean and presentable; frequent need of adjustment 
of any special prosthetic or orthopedic appliances which by 
reason of the particular disability cannot be done without 
aid; inability of claimant to feed himself/herself through 
loss of coordination of upper extremities or through extreme 
weakness; inability to attend the wants of nature; or 
incapacity, physical or mental, which requires care or 
assistance on a regular basis to protect the claimant from 
hazards or dangers incident to his/her daily environment.  38 
C.F.R. § 3.352(a) (2002).

In addition, a claimant will meet the criteria for aid and 
attendance if he/she is permanently bedridden. "Bedridden" 
is defined as that condition which, through its essential 
character, actually requires that the claimant remain in bed.  
The fact that the claimant has voluntarily taken to bed or 
that a physician has prescribed rest in bed for the greater 
or lesser part of the day to promote convalescence or cure 
will not suffice.  See id.  Determinations that the veteran 
is so helpless, as to be in need of regular aid and 
attendance will not be based solely upon an opinion that the 
claimant's condition is such as would require him or her to 
be in bed.  They must be based on the actual requirement of 
personal assistance from others.  See id.

The particular personal functions which the veteran is unable 
to perform should be considered in connection with his or her 
condition as a whole.  It is only necessary that the evidence 
establishes that the veteran is so helpless as to need 
regular aid and attendance, not that there be a constant 
need.  Moreover, determinations that the veteran is so 
helpless, as to be in need of regular aid and attendance, 
will not be based solely upon an opinion that the claimant's 
condition is such that would require him or her to be in bed. 
They must be based on the actual requirement of personal 
assistance from others.  See id. 

Furthermore, if a veteran is entitled to pension but not in 
need of regular aid and attendance, the veteran may meet the 
criteria for special monthly pension based on housebound 
status if he or she has a single permanent disability rated 
as 100 percent disabling and (1) has additional disability or 
disabilities independently ratable at 60 percent or more, 
separate and distinct from the permanent disability rated as 
100 percent and involving different anatomical segments or 
bodily systems; or (2) is permanently housebound by reason of 
disability or disabilities.  The permanently housebound 
requirement is met when the veteran is substantially confined 
to his or her dwelling and the immediate premises or, if 
institutionalized, to the ward or clinical area, and it is 
reasonably certain that the disability or disabilities and 
resultant confinement will continue throughout his or her 
lifetime.  See 38 C.F.R. 
§ 3.351(d) (2002).

In this case, the medical evidence shows the veteran has been 
treated since the late 1960s and early 1970s for various 
health problems, including renal problems.  In May 2000, the 
veteran underwent several VA examinations which yielded 
diagnoses of severe bilateral lower extremities peripheral 
vascular disease, hypertensive nephrosclerosis with kidney 
transplant, end stage renal disease secondary to hypertensive 
nephrosclerosis, and peripheral vascular insufficiency with 
intermittent claudication status post aortic aneurysmectomy.

An August 2000 statement from C. Santos-Torres, M.D., 
indicates the veteran was hospitalized for four days due to 
severe hypertension and elevated renal enzymes.  And, medical 
records from the San Juan VA Medical Center (VAMC) dated from 
1994 to 2000 and additional VA examinations and x-ray studies 
performed on the veteran in February 2001 reflect diagnoses 
of mild degenerative joint disease of the lumbar spine, 
aneurysmal dilatation of the abdominal aorta, depressive 
disorder, history of arterial hypertension, end stage renal 
disease leading to kidney transplant, and severe bilateral 
lower extremity peripheral vascular disease and 
insufficiency.

In February 2001, the veteran underwent a VA aid and 
attendance examination which revealed the veteran lived 
alone, was not hospitalized or bedridden at this time, 
enjoyed fairly good vision, and appeared mentally sound and 
capable of managing his benefit payments.  During his typical 
day, the veteran reported he gets up at 7:00 a.m., walks to 
the bathroom where he rinses his mouth, washes his face, and 
brushes his teeth.  He then gets dressed and fixes breakfast, 
generally oatmeal and fruit juice, and walks around the house 
and listens to the radio.  He has lunch by himself which he 
goes to purchase to a nearby cafeteria.  Normally he does not 
have dinner, with the exception of cornflakes and milk or 
cake.  He bathes everyday at about 7:00 p.m. and goes to 
sleep thereafter.  He shaves once or twice a week, is able to 
attend the activities of daily living and wants of nature 
without assistance, and is able to walk by himself, although 
only short distances due to intermittent claudication.  The 
veteran was noted to be able to leave his home whenever 
necessary to attend to medical appointments, to purchase food 
in a restaurant near his home, and to go to the barber shop.

In July 2001, the veteran underwent various additional VA 
examinations, which revealed he often walked a distance of 10 
feet before feeling cramps and having claudication, and 
continued to reflect diagnoses of hypertensive nephropathy, 
and end stage renal disease secondary to hypertension.  As 
well, in July 2001, the veteran underwent a VA aid and 
attendance examination which includes similar objective 
findings as those in the February 2001 VA aid and attendance 
examination, with the exception that at this time the veteran 
was not able to walk due to severe intermittent claudication 
and arthralgias, but was able to move with the use of a 
wheelchair.  He was also found to have bilateral cataracts 
scheduled for surgery in the near future, although with equal 
isocoric pupils, reactive to light and accommodation, and 
refraction error corrected with eye glasses.  He was able to 
perform/fulfill his daily needs, albeit with locomotion 
limitations due to his severe claudication and arthralgias.  
He lived alone and continued to buy his food outside his 
home.  However, he stayed at home in bed all day, sitting on 
occasions and moving around in a wheelchair to avoid severe 
lower extremity pain, but being able to stand up and walk 
short distances.

A December 2002 statement from D. Perez-Brisebois, M.D., 
indicates that among other diagnoses, the veteran had severe 
peripheral vascular disease with bilateral leg rest pain and 
severe osteoarthritis with low back pain and radiculopathy.  
The veteran was noted to have mobility difficulty due to 
these diseases, and to benefit from home assistance if 
available.

Lastly, medical records from the Auxilio Mutuo Hospital dated 
November 2002, a July 2002 radiology report from P. 
Farinacci, M.D., and records from Laboratorio Vascular 
Clinico dated July 2001 further describes the treatment the 
veteran has received for his various health problems, and 
confirms his diagnoses.

After a review of the evidence, the Board finds that, per the 
February and July 2001 VA aid and attendance examinations, 
the veteran is not blind or nearly blind.  Thus, the criteria 
for special monthly pension benefits under 38 C.F.R. § 
3.351(c)(1) (2002) based on impairment of vision are not met.  
As well, the medical evidence of record does not indicate 
that the appellant is hospitalized or a patient in a nursing 
home because of mental or physical incapacity.  Therefore, 
the Board finds that the criteria for special monthly pension 
benefits under 38 C.F.R. § 3.351(c)(2) (2002) are not met.

In addition, the evidence does not establish that the 
appellant has a factual need for the regular aid and 
attendance of another, pursuant to the criteria set forth in 
38 C.F.R. § 3.352(a) (2002).  It is clear from February and 
July 2001 VA aid and attendance examinations that he is able 
to dress/undress himself and to keep himself ordinarily clean 
and presentable, albeit with some limitations due to his need 
to use a wheelchair most of the time to avoid pain.  However, 
he is still able to stand up and walk short distances.  
Additionally, he does not require the use of prosthesis or 
orthopedic appliances, is able to fix his own meals and feed 
himself, and is able to attend the wants of nature by 
himself.  The medical evidence in the aggregate simply does 
not show that he is incapacitated, physically or mentally, 
requiring care or assistance on a regular basis to protect 
himself from hazards or dangers incident to his daily 
environment.  

In summary, the evidence shows the veteran's disabilities do 
not render him unable to care for his daily personal needs 
without assistance from others and do not render him unable 
to protect himself from the hazards of daily living. 
Therefore, he does not qualify for increased pension benefits 
on the basis of having a regular need for aid and attendance.

However, the Board finds that the objective evidence supports 
the award of a special monthly pension benefits based on 
housebound status.  As noted above, the veteran does not have 
a single disability rated as 100 percent disabling.  
Nevertheless, the July 2001 VA aid and attendance examination 
deems the veteran to be sedentary and restricted at home due 
to his constant need to use a wheelchair to avoid pain.  He 
suffers from severe bilateral lower extremity peripheral 
vascular disease/insufficiency and has severe osteoarthritis 
with low back pain and radiculopathy, which are not temporary 
and cause the veteran to be substantially confined to his 
home.  As well, the evidence shows he generally stays all day 
in bed, sitting on occasions.  Thus, the objective evidence 
shows that he is substantially confined to his house or 
immediate premises as a result of physical disabilities.

In reaching the above decision, the Board has considered the 
applicability of the reasonable doubt doctrine under 38 
U.S.C.A. § 5107(b).  When the evidence is in relative 
equipoise as to the merits of an issue, the benefit of the 
doubt in resolving the issue is to be given to the appellant.  
The appellant has established his entitlement to special 
monthly pension based on a housebound status, and the appeal 
is granted to this extent.  However, for the reasons 
discussed above, the preponderance of the evidence is against 
the award of special monthly pension based on the need for 
the regular aid and attendance of another person, and the 
reasonable doubt doctrine is not for application to this 
issue.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 
(1991).




ORDER

Entitlement to special monthly pension based on the need for 
the regular aid and attendance of another person has not been 
established, and to this extent, the appeal is denied.

Entitlement to special monthly pension based on a housebound 
status has been established, and to this extent, the appeal 
is granted.



		
	A. BRYANT
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

